                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

ALLIED SERVICES, LLC,                  )
d/b/a Republic Services of Kansas City,)
                                       )
                       Plaintiff,      )
                                       )
v.                                     )           Case No.
                                       )
SMASH MY TRASH, LLC,                   )
                                       )
Serve: Taft Service Solutions Corp.    )
        Registered Agent               )
        One Indiana Square, Suite 3500 )
        Indianapolis, IN 46204,        )
                                       )
       and                             )
                                       )
SMASH FRANCHISE PARTNERS, LLC, )
                                       )
Serve: Taft Service Solutions Corp.    )
        Registered Agent               )
        One Indiana Square, Suite 3500 )
        Indianapolis, IN 46204,        )
                                       )
       and                             )
                                       )
SMT KC LLC,                            )
                                       )
Serve: InteGrit Ops LLC                )
        Registered Agent               )
        9800 Metcalf Avenue, Suite 500 )
        Overland Park, KS 66212,       )
                                       )
                       Defendants.     )


                                   VERIFIED COMPLAINT

       Allied Services, LLC, d/b/a Republic Services of Kansas City, for its Complaint

against Defendants, Smash My Trash, LLC, Smash Franchise Partners, LLC, and SMT KC LLC

(collectively, “Smash”), states:
                                            PARTIES

         1.       Allied Services, LLC, d/b/a Republic Services of Kansas City (“Republic”)

is a Delaware limited liability company registered to do business in the State of Missouri with its

principal place of business in Phoenix, Arizona. The company’s sole member is Allied Waste

North America, LLC, a Delaware limited liability company with its principal place of business

in Phoenix, Arizona. Republic Services, Inc., a Delaware corporation with its headquarters

and principal place of business in Phoenix, Arizona, is the sole member of Allied Waste North

America, LLC.

         2.      Smash My Trash, LLC (“SMT”) is an Indiana limited liability company with

its principal place of business in Carmel, Indiana, that may be served through its Registered

Agent, Taft Service Solutions Corp., One Indiana Square, Suite 3500, Indianapolis, Indiana

46204.

         3.      Smash Franchise Partners, LLC (“Franchise”) is an Indiana limited liability

company with its principal place of business in Carmel, Indiana, that may be served through its

Registered Agent, Taft Service Solutions Corp., One Indiana Square, Suite 3500, Indianapolis,

Indiana 46204.

         4.      SMT KC LLC (“SMT KC”) is a Kansas limited liability company with its

principal place of business in Prairie Village, Kansas, that may be served through its Registered

Agent, InteGrit Ops LLC, 9800 Metcalf Avenue, Suite 500, Overland Park, Kansas 66212.

                                   JURISDICTION AND VENUE

         5.       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.



                                                 2
                                                                                         OP 1975739.1
       6.          Additionally, the Court has jurisdiction under 28 U.S.C. § 1332(a)(1)

because there is complete diversity between the parties and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       7.          The Court has personal jurisdiction over Defendants because they have

transacted business, entered into contracts, and committed tortious acts in the State of Missouri.

RSMo 506.500.1(1)-(3).

       8.          Smash advertises its services and provides false and misleading information

to consumers in the State of Missouri. See Smash Locations, https://www.smashmytrash.com/

locations/#1601866655001-b1809230-e012 (last visited April 13, 2021), and Smashing FAQ’s,

https://www.smashmytrash.com/smashing-101/#1582753532656-d48a438a-e575 (last visited

April 13, 2021).

       9.          Franchise has marketed and entered into contracts to sell Smash franchises

in the State of Missouri. See http://smashfranchise.com/ (last visited April 13, 2021).

       10.         SMT KC owns a Smash franchise that operates throughout the Kansas City

metropolitan area, including Jackson, Clay, Platte, and Cass counties, as shown in the following

map of its territory posted on Smash’s website.




                                                  3
                                                                                           OP 1975739.1
See Serving the Kansas City Area, https://www.smashmytrash.com/ks/kansas-city/ (last visited

April 13, 2021).

       11.         At least four franchisees, including SMT KC, operate franchises under the name

“Smash My Trash” in the State of Missouri. (Ex. A, Registrations of Fictitious Name

(identifying SMT-STL, LLC, SOMO SMT LLC, and SMT Ventures, LLC as all operating under

the fictitious name “Smash My Trash” in Missouri).)

       12.         The claims asserted against Defendants arise out of and relate to their activities

in, directed at, and producing consequences in the State of Missouri.

       13.         Defendants have targeted their wrongful actions toward Republic and its

customers in Missouri, causing and threatening to cause substantial injury.

       14.         Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because

a substantial part of the events giving rise to the claims asserted in this action occurred in

                                                   4
                                                                                            OP 1975739.1
the Western Division of the Western District of Missouri and the harm to Republic has occurred

and will continue to occur in this Division.

                            FACTS COMMON TO ALL COUNTS

         15.     Republic provides recycling and waste services to residential and business

customers in the Kansas City metropolitan area.

         16.     Republic supplies dumpsters and open top roll-off waste containers that are

conspicuously painted blue and display the company’s trademarked name and crimson and white

logo (“Equipment”) for the use of its business customers.

         17.     An example of the Equipment that Republic provides its business customers is

shown below.




         18.     The Equipment is designed and constructed for normal use, with a 7-gauge floor

and 12-gauge sides. Rectangular Open Top Roll Off Dumpsters, https://www.wastequip.com/

products/dumpsters-waste-containers/rectangular-open-top-roll-dumpsters (last visited April 13,

2021).

         19.     Specifically, the Equipment is designed and constructed only to collect ordinary

waste and be hauled away.

         20.     Republic’s cost for purchasing new, standard open top roll-off waste containers

is approximately $5,000 each.

         21.     The Equipment at all times remains Republic’s property.


                                                  5
                                                                                        OP 1975739.1
       22.       The Equipment is required for Republic’s business, and Republic pays to

purchase and maintain the containers, covers all costs to install and remove them from customer

locations, and assumes all associated risk.

       23.       These expenses are part of Republic’s overhead and affect the rates charged to

customers.

       24.       Business customers typically enter into a Customer Services Agreement

(“Agreement”) with Republic.

       25.       The Agreement reflects and confirms that the Equipment is Republic’s property

and that business customers are liable for all loss or damage to the Equipment, excluding normal

wear and tear.

       26.       In particular, the Agreement provides:

       RESPONSIBILITY FOR EQUIPMENT; ACCESS. Any equipment Company
       furnishes shall remain Company’s property. Customer shall be liable for all loss or damage
       to such equipment (except for normal wear and tear and for loss or damage resulting from
       Company’s handling of the equipment). Customer shall use the equipment only for its
       proper and intended purpose and shall not overload (by weight or volume), move or alter
       the equipment. CUSTOMER SHALL INDEMNIFY, DEFEND AND HOLD
       HARMLESS COMPANY FROM AND AGAINST ALL LOSSESS ARISING FROM
       ANY INJURY OR DEATH TO PERSONS OR DAMAGE TO PROPERTY
       (INCLUDING THE EQUIPMENT) ARISING OUT OF CUSTOMER’S USE,
       OPERATION OR POSSESSION OF THE EQUIPMENT. Customer shall provide
       safe, unobstructed access to the equipment on the scheduled collection day. Company may
       charge an additional fee for any additional collection service required by Customer’s
       failure to provide access.

       27.       Republic’s business customers typically enter into Agreements with multi-year

terms that automatically renew absent a timely notice of termination.

       28.       Many business customers have Agreements with Republic that provide for

scheduled service, such as pick up twice a week.



                                                6
                                                                                       OP 1975739.1
         29.     Heavy duty and extra heavy duty open top roll-off waste containers,

with reinforced floors and sides, are available for more intense applications, including

construction and demolition. Rectangular Open Top Roll Off Dumpsters,

https://www.wastequip.com/products/dumpsters-waste-containers/rectangular-open-top-roll-

dumpsters (last visited April 13, 2021).

         30.     On request, Republic also supplies compactors specifically designed for waste

compaction to its business customers for an additional charge.

         31.     The compactors generally function with a large “ram” that compresses the

waste onto the compactor floor and then push the compacted waste into the associated container

for holding. See Commercial Trash Compactors, https://www.wastequip.com/products/

commercial-trash-compactors (last visited April 13, 2021).

         32.     Smash provides mobile waste compaction services in the Kansas City

metropolitan area using “Smash Machines.”

         33.     “Smash Machines” are 25,000-pound Kenworth T270 Trucks outfitted

with hydraulic booms and three-ton spiked, rotating metal drums, as shown in the photograph

below:




                                                 7
                                                                                           OP 1975739.1
       34.      Smash’s website describes its “On-Site Smash Service” as:

       We come to you, we Smash your containers, we leave. No equipment to buy, no
       vendors to fire, we don’t even require a restrictive contract for services.

Smash Services, https://www.smashmytrash.com/smash-services/ (last visited April 13,

2021) (emphasis added).

       35.      Further, on its website, Smash falsely advertises that consumers have the

legal right to use its mobile waste compaction services.

       36.      Smash advises consumers:




Smashing FAQ’s, https://www.smashmytrash.com/smashing-101/ (last visited April 13, 2021).

       37.      Without notice to or authorization from Republic, Smash has solicited

Republic’s customers to provide mobile waste compaction services that utilize, trespass upon,

and damage Republic’s Equipment.



                                                8
                                                                                        OP 1975739.1
       38.      The services that Smash provides, forcefully breaking and shredding

waste inside Republic’s dumpsters and open top roll-off waste containers with a three-ton,

spiked, rotating metal drum mounted on a hydraulic boom, are such that physical damage to

the Equipment is inherent in the compacting process.

       39.      Indeed, Smash anticipates that it will damage Republic’s Equipment,

as Section 3(c) of Smash’s Terms of Service on its website states:

       (C) Under no circumstances will SMT or its officers, directors, employees, parents,
       partners, successors, agents, distribution partners, affiliates, subsidiaries, or their
       related companies be liable for any damage, repairs, or costs to any trash dumpster,
       bin, container or similar receptacle (collectively, “Dumpsters”) of any kind owned
       by You or any third party and used with the Services. You agree and acknowledge
       that you are solely responsible for the safekeeping of any Dumpsters used in
       connection with the Services. You agree to assume all risks in connection with
       Dumpsters, regardless of fault, including, without limitation, risk of use, risk of
       loss, risk of theft, risk of damage or destruction. You further agree to indemnify
       and hold harmless SMT and its officers, directors, employees, parents, partners,
       successors, agents, distribution partners, affiliate, subsidiaries, and their related
       companies for any third-party claims, losses, or damages related to any Dumpsters
       or the Services, and as further set forth in Section 7 (“Indemnification”). The above
       representations and limitations of liability are in addition to Sections 8 and 9, as set
       forth below.

Terms of Service, https://www.smashmytrash.com/terms-of-service/ (last visited April 13, 2021).

       40.      During and as part of Smash’s service, Smash Machines invade the interior of

the Equipment and exert considerable force smashing the dumpsters and open top roll-off waste

containers.

       41.      Smash cannot provide services to Republic’s business customers without the

Equipment.

       42.      In fact, Smash acknowledges that it “uses” dumpsters, bins, containers, and

similar receptacles owned by third parties such as Republic as part of providing its mobile



                                                  9
                                                                                            OP 1975739.1
compaction services. See Terms of Service, https://www.smashmytrash.com/terms-of-service/

(last visited April 13, 2021) (“Under no circumstances will SMT or its officers, directors,

employees, parents, partners, successors, agents, distribution partners, affiliates, subsidiaries, or

their related companies be liable for any damage, repairs, or costs to any trash dumpster, bin,

container or similar receptacle (collectively, “Dumpsters”) of any kind owned by You or any

third party and used with the Services.”) (emphasis added).

       43.       However, Smash does not pay to purchase or maintain the Equipment

and therefore does not have to include those costs as part of its overhead, thereby benefiting and

profiting from utilizing Republic’s property.

       44.       Smash’s wrongful use of the Equipment has harmed and will cause further harm

to Republic and its property.

       45.       The unauthorized and unlawful use of the Equipment by Smash impairs and

interferes with Republic’s rights as owner to possess and use the property as it chooses.

       46.       Smash’s misappropriation likewise impairs and infringes Republic’s

fundamental “right to exclude” others from using its property. PROPERTY, Black's Law

Dictionary (11th ed. 2019).

       47.       The “Smash Machines” exert pressure in localized portions of the Equipment,

leading to dents and punctures by larger, heavier waste items pushing on the bottom and sides of

the Equipment due to the compaction.

       48.       Further, the intentional forces being applied to the Equipment by “Smash

Machines” reduce the strength of the Equipment and increase rusting and bulging.




                                                  10
                                                                                            OP 1975739.1
        49.      The damage to the Equipment requires increased maintenance and reduces its

useful life, causing Republic significant damages.

        50.      Smash’s services have caused and will continue to cause the Equipment to

exceed its payload rating established by the manufacturer by heavily compacting waste in the

Equipment, leading to substantially greater weights that exceed the rating when the additional

force of the three-ton spiked, rotating metal drums is applied.

        51.      In addition, Smash’s unauthorized and tortious use of the Equipment puts

Republic at risk of violating local ordinances requiring that trash receptacles and equipment be

properly maintained.

        52.      For example, Kansas City, Missouri, Code of Ordinances Art. I, § 62-4,

mandates that refuse containers “be so constructed and maintained as to prevent the dispersal of

refuse placed therein upon the premises served, upon adjacent premises, or upon adjacent public

rights-of-way” and that they “be continuously maintained in a clean, neat and sanitary condition,

free of structural defects.”

        53.      Smash’s unlawful use of the Equipment further puts Republic at risk of

overloading the weight of its open-top containers and violating highway regulations, increasing

Republic’s potential liability and subjecting its drivers to possible fines and suspensions.

        54.      For instance, the Equipment at one customer’s location had historically weighed

between three and five tons when being serviced by Republic, but was found on March 24, 2021,

to weigh over ten tons following Smash’s mobile waste compacting.

        55.      Smash’s misappropriation of the Equipment may also prevent Republic

from timely completing its routes (whether due to changes necessary to accommodate additional



                                                 11
                                                                                           OP 1975739.1
tonnage or waiting for Smash at a customer’s location), which would negatively affect

Republic’s operations and customer relationships.

       56.        Republic’s drivers are unionized and have limitations on how long they can

work, thereby preventing Republic from simply extending the workday to address any delays

caused by Smash.

       57.        The mobile waste compaction services that Smash is tortiously providing

to Republic’s business customers are negatively affecting Republic’s relationships with those

customers.

       58.        Republic’s business customers have contacted it to cancel and amend

Agreements, and in some instances, they have refused to follow Republic’s direction that the

Equipment may not be used by Smash for its mobile waste compaction services.

       59.        Despite Republic’s demand that Smash “stop providing [its] services to

customers who possess open top waste containers owned by Republic,” Smash continues

to use Republic’s Equipment to provide waste compaction services to its customers in the Kansas

City metropolitan area.

       60.        Indeed, Smash has argued, without legal support, that it “does not need

Republic’s consent to smash trash,” even though it is using Republic’s Equipment.

       61.        Smash has also claimed that its “Smash Machines” do not cause damage to

the Equipment, contending that Smash has “developed careful procedures to avoid any damage

to containers.”




                                                12
                                                                                            OP 1975739.1
       62.       Notwithstanding that the “Smash Machines” and the mobile compaction

services provided by Smash actually do damage the Equipment, that fact does not justify or

excuse Smash’s unauthorized and unlawful use of Republic’s property.

       63.       Republic cannot be forced to allow a third party to utilize its property and then

constantly police whether the Equipment has been damaged as a result.

       64.       In keeping with a “best defense is a good offense” strategy, Smash has

additionally threatened to pursue claims against Republic for tortiously interefering with

Smash’s purported right to “smash trash” and defaming Smash by advising customers that the

mobile compaction services damage the Equipment.

       65.       Republic has no adequate remedy at law to compensate it for the damage being

caused by Smash and will suffer irreparable harm if preliminary and permanent injunctive relief

does not issue to prevent Smash from misappropriating and damaging Republic’s Equipment and

tortiously interfering with its contracts and business relationships with its customers.

       66.       In particular, due to Smash’s tortious conduct, Republic will suffer confusion

by its business customers and a loss of goodwill and reputation with its customers that is not

quantifiable.

       67.       Smash has put Republic directly at odds with the business customers that Smash

has improperly solicited.

       68.       The tortious interference has forced Republic to debate and defend its position

with customers that Smash does not have the ability to utilize the Equipment for waste

compaction services and that the Smash Machines cause damage to Republic’s dumpsters and

open top roll-off waste containers.



                                                 13
                                                                                           OP 1975739.1
         69.     Smash is creating distrust between Republic and its business customers by

falsely stating that they have the “right to Smash [their] trash” while also suggesting that they are

“trapped by a one-sided contract with [their] waste removal company” and being “ripped off

by endless fees and overage charges.” See https://www.smashmytrash.com/ (last visited April 13,

2021).

         70.     Accordingly, Smash is breeding disputes between Republic and its business

customers, thereby compelling Republic to dedicate additional time and energy to managing and

protecting those relationships.

         71.     On its website, Smash states that its “Mission” is to “fundamentally

disrupt commercial material management by redefining the business model.” About Us,

https://www.smashmytrash.com/about-us/ (last visited April 13, 2021).

         72.     Smash is seeking to achieve its goal by intentionally disrupting Republic’s

relationships with its business customers.

         73.     The balance between the harm to Republic and the possible injury that granting

injunctive relief would inflict on Smash weighs appreciably in Republic’s favor because its

established goodwill and existing customer relationships will be negatively affected, as opposed

to Smash’s potential future business.

         74.     The issuance of an injunction would be in the public’s interest because it would

serve the important goal of protecting Republic’s property and contract rights and prohibiting

Smash’s false and misleading advertising.




                                                 14
                                                                                           OP 1975739.1
                                     CAUSES OF ACTION

                                 Count I – Trespass to Chattels

       75.       Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       76.       Republic owns and has the right to possess the Equipment provided to its

business customers.

       77.       Under Missouri law, the Equipment is deemed to always be in Republic’s

possession.

       78.       Smash’s unauthorized use of the Equipment to provide mobile waste

compaction services to Republic’s customers has intentionally disturbed and interfered with the

Equipment.

       79.       By using the Equipment to smash waste for its own business purposes,

Smash has exercised control and authority over the dumpsters and open top roll-off waste

containers inconsistent with Republic’s possession and has deprived Republic of the full use and

possession of the Equipment.

       80.       Specifically, when Smash compacts solid waste inside the Equipment, it

is intentionally and tortiously interfering with Republic’s possession and use of its personal

property.

       81.       Smash has also prevented Republic from accessing it Equipment during

regularly scheduled hauls.




                                                15
                                                                                          OP 1975739.1
       82.       On February 12, 2021, as reflected in the photograph below, Republic was

prevented from accessing its Equipment at 4600 NW 41st Street, Riverside, Missouri 64150, due

to Smash intentionally and tortiously interfering with its container.




       83.       Subsequently, on March 31, 2021, as shown in the photograph below,

Republic was again prevented from accessing its Equipment at 8811 Prospect Avenue, Kansas

City, Missouri 64132, due to Smash intentionally and tortiously interfering with its container.




                                                 16
                                                                                         OP 1975739.1
       84.       Republic has been harmed and suffered more than $75,000 in damages due

to Smash’s interference with its Equipment, including, but not limited to, physical harm to its

dumpsters and open top roll-off waste containers.

                                     Count II – Conversion

       85.       Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       86.       Republic owns and at all times has been entitled to possess the Equipment.

       87.       Smash has taken possession of Republic’s Equipment through its mobile

“Smash Machines” with the intent to exercise some control over the dumpsters and open top

roll-off waste containers.




                                                17
                                                                                          OP 1975739.1
       88.       Smash’s intentional conduct in utilizing and assuming control over the

Equipment to smash waste for its own business purposes has unlawfully deprived Republic of

its right to exclusive and quiet possession of its personal property.

       89.       Republic has been harmed and suffered more than $75,000 in damages

due to Smash’s conversion of its Equipment, including, but not limited to, physical harm to its

dumpsters and open top roll-off waste containers.

                                Count III – Tortious Interference

       90.       Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       91.       The Agreement makes plain that the Equipment remains Republic’s exclusive

property throughout the term.

       92.       Additionally, in the Agreement, business customers expressly promise not to

overload containers by weight or volume, nor to alter them in any way.

       93.       Smash knows of Republic’s contracts and business relationships with its

customers through the presence of the Equipment, which clearly bears the company’s

trademarked name and crimson and white logo.

       94.       Without justification, Smash intentionally interfered with Republic’s contracts

by inducing or causing its customers to breach their service agreements by allowing Smash to

misuse, overload, and damage Republic’s Equipment.

       95.       This interference has also harmed Republic by interrupting regularly scheduled

hauls, which in one case resulted in Republic driving to the customer’s location only to be told

that no service was necessary because the client had contracted with Smash.



                                                 18
                                                                                          OP 1975739.1
        96.       Smash acted with the intent to cause economic harm to Republic by

damaging and interfering with Republic’s relationships with its customers.

        97.       On its website, Smash states that its “Mission” is to “fundamentally disrupt

commercial material management by redefining the business model.” About Us,

https://www.smashmytrash.com/about-us/ (last visited April 13, 2021) (“Waste is one of

the last industries to embrace true disruptive innovation. We’re doing our part to move the

industry forward by introducing our disruptive technology and services.”).

        98.       But for Smash’s conduct, including, without limitation, Smash’s misuse of

the Equipment, Republic was reasonably certain to have continued, strong relationships with its

customers.

        99.       Republic has been harmed and suffered more than $75,000 in damages due

to Smash’s intentional actions, including, without limitation, by customers seeking to modify the

terms and conditions of their Agreements.

                                   Count IV – False Advertising

        100.      Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

        101.     Under Missouri law, consumers do not have the right to utilize Smash’s mobile

waste compaction services if it involves or requires the unauthorized use of property owned by

a third party.

        102.      On its website, Smash falsely represents to consumers that they have the

absolute “right to Smash [their] trash,” as reflected in the snip below.




                                                 19
                                                                                           OP 1975739.1
Smashing FAQ’s, https://www.smashmytrash.com/smashing-101/ (last visited April 13, 2021).

       103.    Smash has also misleadingly suggested to Republic’s business customers that

it partners with haulers, implying that Republic has approved or is somehow benefiting from the

mobile waste compaction services that Smash provides.

       104.    Hence, Smash has falsely led Republic’s business customers to believe that

the company is both aware of and has no objection to Smash’s misuse of the Equipment and also

that Republic’s customers nevertheless have the unfettered “right to Smash [their] trash.” Id.

       105.    Smash’s website previously included embedded video clips depicting “Smash

Machines” compacting waste inside Republic’s Equipment.

       106.    Customer confusion was created by Smash’s videos.

       107.    Smash’s false and misleading statements and advertising violate Section

43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

       108.    Specifically, Smash has made false and misleading statements of fact in its

commercial advertising and promotions that deceive or are likely to deceive Republic’s business

customers in a material way in interstate commerce.

       109.    Republic’s business customers, due to Smash’s false and misleading statements

posted on its website and communicated during demonstrations and sales calls, are led to believe

that they are legally entitled to utilize Republic’s containers to have their waste compacted by

Smash’s mobile compaction service.



                                                20
                                                                                         OP 1975739.1
       110.      Smash’s false and misleading statements used to advertise and promote

its services misrepresent the legal nature and ability of Smash to provide—and customers to

receive—mobile waste compaction services.

       111.      The false and misleading statements made by Smash have caused or are likely to

cause competitive and commercial injury to Republic.

       112.      Additionally, Smash’s posting of video clips showing Republic’s Equipment

on its website and its false representation that it partners with waste companies is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Smash with Republic.

       113.       Republic has been harmed and suffered more than $75,000 in damages due

to Smash’s intentional actions, including, without limitation, by business customers believing

that they are legally entitled to authorize Smash to provide waste compacting services using the

Equipment and that Republic either will not or has no cause to object.

       114.       These false beliefs have interfered with and negatively affected Republic’s

relationships with its business customers.

                                    Count V - Civil Conspiracy

       115.       Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       116.       SMT, Franchise, and SMT KC acted in concert for the purpose of improperly

interfering with Republic’s contracts and business relationships with its business customers.

       117.       Specifically, with the unlawful objective of interfering with Republic’s contracts

and business relationships and misusing its Equipment, and after a meeting of the minds,



                                                 21
                                                                                           OP 1975739.1
Defendants actively solicited business from Republic’s business customers and misappropriated

its dumpsters and open top roll-off waste containers in furtherance of their conspiracy.

       118.      Republic has been harmed and suffered more than $75,000 in damages due

to SMT, Franchise, and SMT KC’s civil conspiracy.

                               Count VI – Declaratory Judgment

       119.      Republic re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       120.      The Declaratory Judgment Act provides that in a case of “actual controversy

within its jurisdiction,” the Court, upon the filing of an appropriate pleading, may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       121.      There is a substantial controversy between Republic and Defendants regarding

Smash’s ability to utilize the Equipment for its own business purposes, to provide mobile waste

compaction services to Republic’s customers, and to represent that its customers have the right to

receive those services.

       122.      Smash has asserted that it has the right to use the Equipment and provide mobile

waste compaction services to Republic’s customers.

       123.      Moreover, Smash has argued that Republic is unlawfully interfering with

Smash’s “contractual and business relationships.”

       124.      Smash has specifically asserted that Republic informing its business customers

that Smash’s services cause damage to the Equipment supports a “strong claim” for tortious

interference.



                                                 22
                                                                                           OP 1975739.1
       125.       The dispute between Republic and Smash is definite and concrete and touches

the legal relations of parties having adverse legal interests.

       126.      Further, the controversy is of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment, along with preliminary and permanent injunctive relief.

       127.      Republic has incurred substantial attorneys’ fees to protect its rights and

interests, and it is entitled to recover those fees under 28 U.S.C. § 2202.

       WHEREFORE, Plaintiff, Allied Services, LLC, d/b/a Republic Services of Kansas City,

respectfully requests that the Court enter an Order:

       A.        Declaring the rights and other legal relations between Plaintiff and Defendants,

including, but not limited to, declaring that Defendants have no legal right or ability to (1) utilize

Plaintiff’s dumpsters and open top roll-off waste containers to provide mobile waste compaction

services or for any other purpose, or (2) solicit Republic’s business customers for mobile waste

compaction services and state or represent to potential customers that they have the legal right to

“smash [their] trash” and receive Smash’s services;

       B.        Preliminarily and permanently enjoining Defendants, their officers, agents,

servants, and employees, and all others who are in active concert or participation with them,

from (1) utilizing Plaintiff’s dumpsters and open top roll-off waste containers for any purpose,

including, without limitation, for providing waste compaction services, (2) improperly soliciting

and providing smashing services to Plaintiff’s existing business customers; and (3) supplying

false and misleading information to consumers in the State of Missouri.




                                                  23
                                                                                            OP 1975739.1
       C.        Entering judgment in Plaintiff’s favor and against Defendants for damages

in excess of $75,000 in an amount to be determined at trial, together with interest as allowed by

law;

       D.        Awarding Plaintiff its costs and expenses, including, without limitation,

reasonable attorneys’ fees as allowed by law, incurred in prosecuting this action;

       E.        Awarding punitive damages to Plaintiff in light of Defendants’ intentional,

egregious conduct; and

       F.        Granting such other and further relief as the Court finds just and proper.

                                     JURY TRIAL DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable in this action.



                                               SPENCER FANE LLP

                                               /s/ Melissa Hoag Sherman
                                               Melissa Hoag Sherman, MO #53524
                                               msherman@spencerfane.com
                                               Douglas M. Weems, MO #41165
                                               dweems@spencerfane.com
                                               1000 Walnut Street, Suite 1400
                                               Kansas City, MO 64106
                                               T 816.474.8100
                                               F 816.474.3216

                                               ATTORNEYS FOR PLAINTIFF




                                                  24
                                                                                            OP 1975739.1
